DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15, 21-22 and 24-25 were rejected and claims 22-23 were objected in Office Action mailed on 10/18/2021.
Applicant filed a response, amended claims 2-3, 5-8, 14, and 23-24, and cancelled claims 1, 4, and 22. Claims 16-20 were previously cancelled. 
Claims 2-3, 5-15, 21, and 23-25 are currently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd W. Barrett on 10/25/2021.
The application has been amended as follows: 
	Please amend claim 25 as follows:
	A battery pack, comprising: 

a second battery array adjacent the first battery array; 
a crossmember positioned between the first battery array and the second battery array,
wherein both the first battery array and the second battery array are secured to the crossmember; 
a support bracket including a platform, a first anchoring arm that extends from the platform, and a second anchoring arm that extends from the platform, and further wherein the first anchoring arm extends through a first through-hole of an upper platform of the crossmember and the second anchoring arm extends through a second through-hole of the upper platform, 
wherein the first anchoring arm is received in abutting contact with a first side of a stanchion of the crossmember and the second anchoring arm is received in abutting contact with a second side of the stanchion; and 
a second tier structure supported above the first battery array or the second battery array by the support bracket, 
wherein the second tier structure is a third battery array, a battery electronics device, a control module, or a wiring.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art, taken alone or in combination, does not teach or suggest the specifics as recited in independent claims 23 and 25, in particular a support bracket including a platform, a first anchoring arm that extends from the platform, and a second anchoring arm that extends from the platform, and further wherein the first anchoring arm extends through a first through-hole of an upper platform of the crossmember and the second anchoring arm extends through a second through-hole of the upper platform, wherein the first anchoring arm is received in abutting contact with a first side of a stanchion of the crossmember and the second anchoring arm is received in abutting contact with a second side of the stanchion.
Further, Applicant’s arguments in reference to the 112 rejection are persuasive therefore, the previous rejection of claim 23 under 112(a) is withdrawn. 
In view of the above, claims 2-3, 5-15, 21, and 23-25 are passed to issue.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.